United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  March 24, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-60199
                           Summary Calendar



JUAN ALBERTO SUAZO-UMANZOR,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A78 325 120
                        --------------------

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Juan Alberto Suazo-Umanzor, a citizen of El Salvador,

petitions this court to review the decision of the Board of

Immigration Appeals (“BIA”) denying his application for asylum,

withholding of removal, and protection under the Convention

Against Torture (“CAT”).   Suazo-Umanzor asserts that his “life

was threatened and because the government of El Salvador appears

to be unable or unwilling to control the gangs in said country”

he is entitled to a grant of asylum.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-60199
                                 -2-

       Suazo-Umanzor, who is represented by counsel, does not

challenge the immigration judge’s (“IJ’s”) finding that his claim

does not fall within one of the five grounds enumerated in the

Immigration and Nationality Act to establish eligibility for

asylum.    Further, he does not challenge the IJ’s finding that he

failed to establish that he could not relocate to another part of

El Salvador to avoid the problems with the gang.    Finally, Suazo-

Umanzor does not argue that there was error in the denial of his

application for withholding of removal or protection under the

CAT.    As such, Suazo-Umanzor has abandoned all of his claims on

appeal.    See Calderon-Ontiveros v. I.N.S., 809 F.2d 1050, 1052

(5th Cir. 1986).    Accordingly, Suazo-Umanzor petition for review

of the BIA’s decision is DISMISSED AS FRIVOLOUS.    See 5TH CIR.

R. 42.2.